Citation Nr: 1015483	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1963 to 
January 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Veteran appeared and gave personal 
testimony before the Board in August 2009.  A transcript of 
the hearing is of record.

The issue of service connection for tinnitus has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the delay, a remand is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In a memorandum to the file in August 2007, the RO issued a 
formal finding of a lack of information required to 
corroborate stressor(s) associated with a claim for service 
connection for PTSD.  The memorandum noted that the RO 
determined that the information required to corroborate the 
stressful events described by the Veteran is insufficient.  
The RO additionally indicated that all procedures to obtain 
the necessary information from the Veteran had been properly 
followed.

During a personal hearing before the Board in August 2009, 
the Veteran testified that he experienced traumatic events 
while in Dong Ha, Vietnam, in or around December 1966 and 
January 1967.  Specifically, the Veteran testified that he 
witnessed Marines being killed by a bomb around that time 
period.  Hearing transcript at 30.  Thus, the Veteran's 
statements during the August 2009 hearing provide more 
detailed information regarding the date and location of his 
alleged stressors which may allow for VA to obtain 
information to corroborate the events and VA has an 
obligation to do so pursuant to 38 C.F.R. § 3.159(c).  See 
also, Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran has been scheduled for VA psychiatric 
examinations and VA audiology examinations and been unable to 
attend.  Each time, the Veteran has informed the RO that he 
was unavailable to undergo such examinations at the time they 
were scheduled.  When questioned during the August 2009 
hearing, the Veteran testified that he could not report for 
his scheduled VA examinations because he was caring for his 
ill wife at those times.  Hearing transcript at 13.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.  38 C.F.R. § 3.655(a), (b) (2009).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  38 C.F.R. § 3.655(a).  When considering the 
Veteran's testimony and the fact that he notified VA upon 
being scheduled for examinations that he was unable to 
attend, the Board finds that he has demonstrated good cause 
for his failure to report for his VA examinations.  As such, 
he should be rescheduled for the appropriate examinations.

Accordingly, the case is REMANDED for the following action:

1.	Send a request to the Joint Services 
Records Research Center (JSRRC), or 
other appropriate records custodian, 
with the additional information 
provided by the Veteran to corroborate 
his alleged in-service stressors.  
Specifically, an attempt should be made 
to determine if the Veteran's unit 
experienced any attacks in December 
1966 and/or January 1967 and, if so, 
whether there were any casualties.  If 
it may be determined that he was with 
his unit when it was under attack, this 
should be considered as independent 
evidence of the alleged in-service 
stressor pursuant to Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

2.	If the in-service stressor is 
corroborated, schedule the Veteran for 
a psychiatric examination to determine 
if he experiences a psychiatric 
disability due to in-service events.  
The claims folder should be provided to 
the examiner and reviewed prior to the 
examination; the examiner should 
specifically be advised of what 
stressor(s) is corroborated.  The 
examiner should diagnose all 
psychiatric disabilities and, for each 
diagnosis, state whether it is at least 
as likely as not that it began as a 
result of service.  All opinions 
expressed must be supported by complete 
rationale.

3.	Schedule the Veteran for an audiology 
examination to determine if a hearing 
disability exists.  The claims file 
must be made available to, and be 
reviewed by, the examiner.  The 
examiner should note such review in the 
examination report.  All appropriate 
diagnoses should be rendered and the 
examiner should be advised that the 
Veteran had active service in an 
artillery unit in Vietnam.  The 
examiner should then state whether, for 
each disability diagnosed, whether it 
is at least as likely as not that it 
began as a result of acoustic trauma 
during service.  All opinions expressed 
must be supported by complete 
rationale. The examiner is advised that 
the Veteran is competent to report 
injuries and symptoms, and that the 
Veteran's reports must be considered in 
formulating the requested opinion.

4.	After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the appellant, 
he should be provided with a 
supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

